DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea that is analogous to claims under the mental process of observation, evaluation, and opinion, without significantly more. 
Claim 1 recites: 
A device, comprising: 
one or more processors to: 
receive, from a user device, a request for an automation service for a project; 
analyze the request to identify one or more input keywords; 
obtain information associated with automation services by using the one or more input keywords to search a first data source; 
analyze, using a first similarity analysis technique, the information associated with automation services to identify a set of candidate automation services; 
obtain, from a second data source, project information for a set of projects and additional project information for a set of additional projects, the set of projects including projects that use a candidate automation service of the set of candidate automation services, 
determine one or more similar projects by using a second similarity analysis technique to analyze the project information for the set of projects and the additional project information for the set of additional projects; 
obtain, from a third data source, automation services information for a set of automation services, the set of automation services including automation services used by the one or more similar projects; and 
provide, to the user device, a recommendation that identifies at least one of the set of candidate automation services and/or the automation services included in the set of automation services.
The emphasized portions of the claim are directed to a process of evaluating known historical data to determine a suggested automation service.
This judicial exception is not integrated into a practical application because the additional elements of the claim comprise a generic computing device, collecting known information, and a generic output step. Taken individually and together, the claimed limitations merely apply the abstract idea using a computer (MPEP 2106.05(f)), or provide insignificant extra-solution activities of data collection and output (MPEP 2106.05(g)).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above with respect to the integration into a practical application, the claimed limitations merely apply the abstract idea using a computer (MPEP 2106.05(f)), or provide insignificant extra-solution activities of data collection and output (MPEP 2106.05(g)). 


Claim 9 recites: 
A method, comprising: 
receiving, by a device and from a user device, a request for an automation service for a project, the request including at least one of: 
information associated with a task of the project, information indicating one or more project characteristics of the project, or information associated with one or more automation services; 
obtaining, by the device and from one or more data sources, project information for a set of projects and/or automation services information for a set of automation services; 
determining, by the device, one or more similar projects and/or one or more similar automation services by analyzing the project information and/or the automation services information, the one or more similar projects being associated with at least one of the one or more automation services selected for the project, or the one or more similar automation services being associated with at least one of the one or more automation services associated with the request; and 
providing, by the device and to the user device, a recommendation that identifies one or more automation services associated with the one or more similar projects or at least one of the one or more similar automation services. 
The emphasized portions of the claim are directed to a process of evaluating known historical data to determine a suggested automation service.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above with respect to the integration into a practical application, the claimed limitations merely apply the abstract idea using a computer (MPEP 2106.05(f)), or provide insignificant extra-solution activities of data collection and output (MPEP 2106.05(g)). 
Dependent claims 10 – 14 further limit the abstract idea but do not contain further additional elements sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 15 recites:
A non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
receive, from a user device, a request for an automation service for a project; 
analyze the request to identify one or more input keywords; 
obtain, by using the one or more input keywords to search one or more data sources, project information for a set of projects and/or automation services information for a set of automation services; 
determine, one or more similar projects and/or one or more similar automation services by analyzing the project information and/or the automation services information; and 
provide, to the user device, a recommendation that identifies one or more automation services associated with the one or more similar projects and/or the one or more similar automation services.
The emphasized portions of the claim are directed to a process of evaluating known historical data to determine a suggested automation service.
This judicial exception is not integrated into a practical application because the additional elements of the claim comprise a generic computing device, collecting known information, and a generic output step. Taken individually and together, the claimed limitations merely apply the abstract idea using a computer (MPEP 2106.05(f)), or provide insignificant extra-solution activities of data collection and output (MPEP 2106.05(g)).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above with respect to the integration into a practical application, the claimed limitations merely apply the abstract idea using a computer (MPEP 2106.05(f)), or provide insignificant extra-solution activities of data collection and output (MPEP 2106.05(g)). 
Dependent claims 16 – 20 further limit the abstract idea but do not contain further additional elements sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 9, 10, 12 – 15, and 18 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suri et al. (US 2018/0060779).

Regarding claim 9, Suri teaches (FIG. 1, 5):
A method, comprising: 
receiving, by a device and from a user device, a request for an automation service for a project (502), the request including at least one of: 
information associated with a task of the project, information indicating one or more project characteristics of the project, or information associated with one or more automation services (502); 
obtaining, by the device and from one or more data sources, project information for a set of projects and/or automation services information for a set of automation services (504); 
determining, by the device, one or more similar projects and/or one or more similar automation services by analyzing the project information and/or the automation services information, the one or more similar projects being associated with at least one of the one or more automation services selected for the project, or the one or more similar automation services being associated with at least one of the one or more automation services associated with the request (506); and 
providing, by the device and to the user device, a recommendation that identifies one or more automation services associated with the one or more similar projects or at least one of the one or more similar automation services (508).
The examiner notes that the non-exclusive and/or language of the claim only requires the return of similar business processes, or “automation services”. It does not require the additional limitations of filtering the business processes to determine those used by similar projects.
Regarding claim 10, Suri teaches:

analyzing the request to identify one or more input keywords ([0028]); 
obtaining information associated with automation services by using the one or more input keywords to search a graph data structure ([0028]); 
analyzing, by performing a similarity analysis technique, the information associated with automation services to identify a set of candidate automation services ([0029]); and 
where providing the recommendation comprises:
providing the recommendation to the user device, the recommendation identifying the set of candidate automation services (508).
Regarding claim 12, Suri teaches:
The method of claim 9, where determining the one or more similar automation services by analyzing the automation services information comprises: comparing automation service characteristics associated with the request and automation service characteristics of the set of automation services, determining a set of overall similarity scores for the set of automation services based on comparing the automation service characteristics associated with the request and the automation service characteristics of the set of automation services, determining that one or more automation services of the set of automation services satisfies a threshold level of similarity with the one or more automation services associated with the request, and identify the one or more automation services of the set of automation services as the one or more similar automation services; and where providing the recommendation comprises: providing the recommendation that includes one or more automation service identifiers for the one or more similar automation services (“semantically similar” analysis and return implies a threshold level or similarity).
Regarding claim 13, Suri teaches:
The method of claim 9, further comprising: deploying an automation service identified by the recommendation; receiving feedback information associated with the deployed automation service; analyzing the feedback information to identify an issue relating to the deployed automation service; providing the feedback information to a data structure associated with a ([0030] – [0032]; feedback mechanism for creating new business processes).
Regarding claim 14, Suri teaches:
The method of claim 13, where generating the recommendation comprises: obtaining, from the data structure associated with the storage device, feedback information that includes a feedback constraint capable of resolving the issue relating to the deployed automation service, and generating a recommendation to update the deployed automation service with the feedback constraint that is capable of resolving the issue relating to the deployed automation service ([0030] – [0032]; feedback mechanism for creating new business processes).

Regarding claim 15, Suri teaches (FIG. 1, 5):
A non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
receive, from a user device, a request for an automation service for a project (502); 
analyze the request to identify one or more input keywords (504); 
obtain, by using the one or more input keywords to search one or more data sources, project information for a set of projects and/or automation services information for a set of automation services (504); 
determine, one or more similar projects and/or one or more similar automation services by analyzing the project information and/or the automation services information (506); and 
provide, to the user device, a recommendation that identifies one or more automation services associated with the one or more similar projects and/or the one or more similar automation services (508).
Regarding claim 18, Suri teaches:
(504); analyze, using a similarity analysis technique, the information associated with automation services to identify a set of candidate automation services (506); and where the one or more instructions, that cause the one or more processors to provide the recommendation, cause the one or more processors to: provide the recommendation to the user device, the recommendation identifying the set of candidate automation services (508).
Regarding claim 19, Suri teaches:
The non-transitory computer-readable medium of claim 15, where the one or more instructions, that cause the one or more processors to receive the request for the automation service, cause the one or more processors to: receive the request for the automation service for the project, the request identifying a first automation service; and where the one or more instructions, that cause the one or more processors to determine the one or more similar automation services, cause the one or more processors to: compare a first set of automation services characteristics associated with the first automation service and a second set of automation services characteristics associated with the set of automation services, determine one or more overall similarity scores for the set of automation services based on comparing the first set of automation services characteristics and the second set of automation services characteristics, determine that an overall similarity score, of the one or more overall similarity scores, satisfies a threshold level of similarity with the first automation service, and determine that an automation service associated with the overall similarity score is a similar automation service based on the overall similarity score satisfying the threshold level of similarity with the first automation service (“semantically similar” analysis and return implies a threshold level or similarity).
Regarding claim 20, Suri teaches:
([0030] – [0032]; feedback mechanism for creating new business processes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CORY W ESKRIDGE/               Primary Examiner, Art Unit 3624